UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8317


HARVEY P. SHORT,

                  Plaintiff - Appellant,

             v.

PRIME CARE MEDICAL; CORRECTIONAL OFFICER FRED; DR CORDER,
Psychiatrist; CORRECTIONAL OFFICER BUSH; NURSE; CORRECTIONAL
OFFICER   TERRY;  CORRECTIONAL   OFFICER  BARRY;   LIEUTENANT
ROGERS; JOHN MCKAY, Jail Administrator; DAVID FARMER,
Counselor   Supervisor;   LAVANA   DAVIS-HARVEY,   Counselor;
SERGEANT THOMPSON; SERGEANT BINOIN; SERGEANT ATKINS; MARK
BECK, Physician Assistant; SOUTH CENTRAL REGIONAL JAIL,

                  Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:06-cv-00933)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey P. Short, Appellant Pro Se. Joseph Dustin Dillard, John
Dorsey   Hoffman,   FLAHERTY,   SENSABAUGH  &   BONASSO,   PLLC,
Charleston, West Virginia; Chad Marlo Cardinal, Assistant
Attorney General, Charleston, West Virginia; Mark William
Browning, David L. Shuman, Sr., SHUMAN, MCCUSKEY & SLICER, PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey    P.    Short   appeals    the     district   court’s       order

accepting the recommendation of the magistrate judge and denying

Short’s motion for reconsideration of the order dismissing his

42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to exhaust administrative remedies.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons    stated    by    the   district    court.      Short    v.   Prime     Care

Medical,    No.    2:06-cv-00933     (S.D.W.     Va.    Oct.    17,    2008).      We

dispense    with     oral    argument       because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2